Case 1:21-cv-21095-MGC Document 10 Entered on FLSD Docket 05/10/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 21-21095-CIV-COOKE/O'SULLIVAN

  ANA D. ROJAS,

        Plaintiff,
  vs.

  LINEN USA, LLC.,
  AJAM SERVICES, LLC.,
  DANIEL E. CANELO, individually,
  and AURI B. MATEO, individually,

       Defendants.
  ______________________________/

              ORDER APPROVING SETTLEMENT AGREEMENT AND
         RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

        THIS MATTER is before the Court pursuant to an Order of Reference entered by

  the Honorable Marcia G. Cooke, United States District Judge, on the Joint Motion for

  Entry of Order Approving Settlement and Dismissing Case with Prejudice (DE# 4,

  4/30/21). See Endorsed Order of Reference (DE# 6, 4/30/21).

        THE COURT has heard from counsel and considered the terms of the settlement

  agreement, the pertinent portions of the record, and is otherwise fully advised in the

  premises.

        This case involves claims for minimum wage and unpaid overtime compensation

  under the Fair Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a

  settlement of an FLSA private claim, a court must "scrutiniz[e] the settlement for

  fairness," and determine that the settlement is a "fair and reasonable resolution of a

  bona fide dispute over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d

  1350, 1352-53 (11th Cir. 1982). A settlement entered into in an adversarial context

  where both sides are represented by counsel throughout litigation "is more likely to
Case 1:21-cv-21095-MGC Document 10 Entered on FLSD Docket 05/10/2021 Page 2 of 2




  reflect a reasonable compromise of disputed issues." Id. The district court may approve

  the settlement in order to promote the policy of encouraging settlement of litigation. Id.

  at 1354.

          In this case, there is a bona fide factual dispute over the number of hours of

  overtime and minimum wage for which the plaintiff was not properly compensated. A

  copy of the Settlement Agreement and Release of FLSA Claims (DE# 4-1, 4/30/21) was

  docketed and the terms of the settlement were discussed on the record in open Court.

  The Court has reviewed the terms of the settlement agreement including the amount to

  be received by the plaintiff and the attorney’s fees and costs to be received by counsel

  and finds that the compromise reached by the parties is a fair and reasonable

  resolution of the parties' bona fide disputes. Accordingly, it is

          ORDERED AND ADJUDGED that the Joint Motion for Entry of Order Approving

  Settlement and Dismissing Case with Prejudice (DE# 4, 4/30/21) is GRANTED. The

  parties' settlement agreement (including attorney’s fees and costs) is hereby

  APPROVED. It is further

          RECOMMENDED and the parties agree that this case be dismissed with

  prejudice.

          DONE AND ORDERED, in Chambers, at Miami, Florida this 10th day of May,

  2021.




                                      JOHN J. O’SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                2
